Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 1-2 and/or 103 as being unpatentable over Nagel (US 7,655,160) 
Nagel teaches providing a metal that can be a transition metal, platinum, rare earth metals and alloys hereof (See paragraphs 4 and 5). An inert non-reactive gas can purge the chamber using a flow such as nitrogen or argon (See Examples and paragraph 7, detailed description). 
A carbon source is also provided (See Examples and paragraph 8). The Carbon source is high purity above 95% and can be graphite (See paragraph 8-9 DD). 
The composite material is exposed to radiation to produce a composite material including light, lasers, infrared and others light meeting the claims (See claims). 
The temperature is maintained at above the melting temperature as claimed (See claims). 

Regarding claims 6 and 8, dependent upon the desired alloy o embodiment the result would be expected to be the same given the same process, alternatively it would have been obvious to one of ordinary skill in the art at the time of filing to provide more metal or percentages of more metal in order to form a desired alloy or composite material per Nagel. 
Regarding claim 14, the sample is heated, no difference is seen; or alternatively it would have been obvious to provide induction heating to heat the sample as a common form of heating. 
Clam 15 does not appear to further limit as it appears to introduce gas at any point and the options encompass as the options encompass all possibilities.
Given the teachings of repeating steps or cycles in Nagel it would have been obvious to perform steps after before or during other steps dependent upon the desired repeat or the taught initial orders (See claims).   
The processes cited form Nagel are considered to be substantially identical or obvious variants of the clamed process (See cited areas above and claims). 







Response to Arguments
Applicant's arguments filed 1/18/2021 have been fully considered but they are not persuasive.
Applicant argues that the art does not address the limitation “without the carbon sample having previously been in contact with said metal alloy”. However, the art specifically teaches a carbon source being introduced to the chamber containing a metal alloy and forming a composite that did not previously exist after the process. This is considered to meet the claim language,
Rejection maintained.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.